                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

JERALD GLENN SIMPSON,

       Plaintiff,

v.                                                             No. 1:16-cv-01221-JDB-jay

COMMISSIONER OF
SOCIAL SECURITY,

      Defendant.
______________________________________________________________________________

                ORDER AFFIRMING DECISION OF COMMISSIONER
______________________________________________________________________________

       This appeal to the denial of disability benefits and supplemental security income (“SSI”)

under the Social Security Act, 42 U.S.C. §§ 401, et seq., was filed by Plaintiff, Jerald Glenn

Simpson, on August 4, 2016. (Docket Entry (“D.E.”) 1.) Simpson filed a brief in support of his

position, (D.E. 14), to which Defendant, the Commissioner of Social Security, filed a response,

(D.E. 14). The appeal is now appropriate for a decision.

                                   PROCEDURAL HISTORY

       Plaintiff initially filed for disability benefits and SSI on August 25, 2014, alleging disability

stemming from “retinal detachments and defects” and glaucoma beginning December 31, 2012.

(D.E. 12-4 at PageID 115, 118.) The Social Security Administration denied his claim on

November 24, 2014. (Id.) After his request for reconsideration was denied, (Id. at PageID 137–

38), Simpson brought his claim before an administrative law judge (“ALJ”), who also denied his

claim on March 21, 2016, (D.E. 12-3 at PageID 51). The Appeals Council (“AC”) denied

Plaintiff’s request for a review of the ALJ decision on June 23, 2016. (Id. at PageID 34.) The AC




                                                  1
rendered its unfavorable decision despite Simpson’s April 13, 2016 submission of the statement

of ophthalmologist, Dr. Hilary Grissom.

                                   STANDARD OF REVIEW

       Pursuant to 42 U.S.C. § 405(g), a claimant may obtain judicial review of any final decision

made by the Commissioner after a hearing to which he was a party. “The court shall have the

power to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying,

or reversing the decision of the Commissioner of Social Security, with or without remanding the

cause for a rehearing.” Id. The court's review is limited to determining whether there is substantial

evidence to support the Commissioner's decision, and whether the correct legal standards were

applied. Id.; Landsaw v Sec’y of Health and Human Servs., 803 F.2d 211, 213 (6th Cir. 1986)

(citing Kirk v. Sec’y of Health and Human Servs., 667 F.2d 524 (6th Cir. 1981)). “Substantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2001) (quoting Cutlip v. Sec’y of Health and

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)).           The Court need not “agree with the

Commissioner's finding, as long as it is substantially supported in the record.” Id. (citing Her v.

Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th Cir. 1999)).

       The Commissioner, not the court, is charged with the duty to weigh the evidence; to make

credibility determinations and resolve material conflicts in the testimony; and to decide the case

accordingly. Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990) (citing first Richardson v.

Perales, 402 U.S. 389, 390 (1971), then Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

When substantial evidence supports the Commissioner's determination, it is conclusive, even if

substantial evidence also supports the opposite conclusion. Id. (citing Mullen v. Bowen, 800 F.2d



                                                 2
535, 545 (6th Cir. 1986)). A reviewing court must defer to findings of fact by the Appeals Council

when those findings conflict with the factual findings of the ALJ. Mullen, 800 F.2d at 545.

                            THE COMMISSIONER’S DECISIONS

       The Social Security Act defines disability as the “inability to engage in substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The claimant bears the ultimate burden of

establishing an entitlement to benefits. Born v. Sec’y of Health and Human Servs., 923 F.2d 1168,

1173 (6th Cir. 1990). The initial burden of going forward is on the claimant to show that he is

disabled from engaging in his former employment; the burden then shifts to the Commissioner to

demonstrate the existence of available employment compatible with the claimant's disability and

background. Id.

       The Commissioner conducts the following, five-step analysis to determine if an individual

is disabled within the meaning of the Act:

       1) If the claimant is doing substantial gainful activity, the claimant is not disabled.
       2) If the claimant does not have a severe medically determinable physical or mental
       impairment—i.e., an impairment that significantly limits his or her physical or
       mental ability to do basic work activities—the claimant is not disabled.
       3) If the claimant has a severe impairment(s) that meets or equals one of the listings
       in Appendix 1 to Subpart P of the regulations and meets the duration requirement,
       the claimant is disabled.
       4) If the claimant's impairment does not prevent him or her from doing his or her
       past relevant work, the claimant is not disabled.
       5) If the claimant can make an adjustment to other work, the claimant is not
       disabled. If the claimant cannot make an adjustment to other work, the claimant is
       disabled.

Rabbers v. Comm’r Soc. Sec. Admin., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§

404.1520(a)(4)(i)–(iv), 404.1520 (b)–(g)). Further review is not necessary if it is determined that

an individual is not disabled at any point in this sequential analysis. Id. § 404.1520(a).

                                                 3
       In Plaintiff’s case, the ALJ determined that: (1) he met the insured status requirements of

the Act through March 31, 2016; (2) he had not engaged in substantial gainful activity since his

disability onset date; (3) he had glaucoma and retinal detachment of the left eye, however, he did

not have an impairment or combination of impairments that medically equaled the severity of one

of those listed in the regulations; (4) he was unable to perform past relevant work, but he could

perform other work as defined in the regulations; and, therefore, (5) he was not disabled and could

find jobs performing such light work. (D.E. 12-3 at PageID 56–61.) Thus, the ALJ found that

Simpson was not disabled at steps three and five of the sequential evaluation process.

       The ALJ specifically determined that Plaintiff could perform “a full range of work at all

exertional levels.” (Id. at PageID 57.) However, his impairments prevented him from performing

employment that required driving and using depth perception; climbing and being exposed to

unprotected heights; and moving machinery. (Id.) In arriving at this conclusion, the ALJ accorded

great weight to the examination of Dr. Grissom, Simpson’s treating ophthalmologist, who issued

her report on April 23, 2015. (Id. at PageID 59.) Dr. Grissom opined that the claimant was capable

of avoiding ordinary hazards in the workplace”; that he “was able to view computer screens [and]

read newspapers and books but not very fine print”; and that his depth perception in his left eye

was poor. (Id.) However, she further indicated that Plaintiff only suffered a “mild loss of

peripheral vision” in his right eye. (Id.)

       After the ALJ issued her ruling, Dr. Grissom wrote Simpson’s counsel a letter further

detailing his vision issues. (Id. at PageID 41.) In it, she explained that, while Plaintiff did not

suffer from legal blindness, his vision was adversely affected in other ways that were not reflected

in the original report she had provided. (Id.) Simpson had nearsightedness in his right eye and,

because of the severity of the condition, he was only able to see straight ahead when looking



                                                 4
through his glasses. (Id.) However, because he was unable to afford new glasses, the pair he used

were yellowed and scratched, which limited his vision in his functional eye. (Id.)

       Plaintiff submitted Dr. Grissom’s letter to the AC as part of his appeal. (Id. at PageID 35.)

Although the AC read the letter, it declined to consider its content for the purposes of Simpson’s

original claim, because the information in the letter was “new” and “about a later time.” (Id.) The

AC advised Plaintiff that if he desired to have the doctor’s letter considered, he would need to file

a new claim. (Id.)

                                            ANALYSIS

       The only issue presented to this Court for review is the whether the AC failed to properly

consider and evaluate Dr. Grissom’s April 13, 2016 letter under applicable regulations. (D.E. 14

at PageID 583.) When new evidence is presented to the AC that was not before the ALJ for

consideration, the AC “shall consider the additional evidence only where it relates to the period on

or before the date of the [ALJ] hearing decision.” 20 C.F.R. § 404.970 (2016). 1 Generally, if such

evidence is considered by the AC but it declines to review the application on the merits, the district

court is not to consider the evidence part of the record. Foster v. Halter, 279 F.3d 348, 357 (6th

Cir. 2001) (citing Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996)). However,

sentence six of 42 U.S.C. § 405(g) provides:

       The court . . . may at any time order additional evidence to be taken before the
       Commissioner of Social Security, but only upon a showing that there is new
       evidence which is material and that there is good cause for the failure to incorporate
       such evidence into the record in a prior proceeding; and the Commissioner of Social
       Security shall, after the case is remanded, and after hearing such additional
       evidence if so ordered, modify or affirm the Commissioner's findings of fact or the
       Commissioner's decision, or both . . . .




1
     The wording of this regulation has changed; however, because the decisions of the
Commissioner were made before this change, the Court has referenced its former language.
                                                  5
See also Courter v. Comm’r of Soc. Sec., 479 F. App’x 713, 724–25 (6th Cir. 2012) (explaining

the process of a remand under sentence six of § 405(g)).

         “[E]vidence is new only if it was ‘not in existence or available to the claimant at the time

of the administrative proceeding.’” Foster, 279 F.3d at 257 (quoting Sullivan v. Finkelstein, 496

U.S. 617, 626 (1990)). “Such evidence is ‘material’ only if there is ‘a reasonable probability that

the Secretary would have reached a different disposition of the disability claim if presented with

the new evidence.’” Id. (quoting Sizemore v. Sec'y of Health and Human Servs., 865 F.2d 709,

711 (6th Cir.1988)). “In order to prove ‘good cause,’ a Claimant must ‘demonstrat[e] a reasonable

justification for the failure to acquire and present the evidence for inclusion in the hearing before

the ALJ.’” Courter, 479 F. App’x at 725 (quoting Foster, 279 F.3d at 357). Compared to other

circuits, the Sixth Circuit “has taken a harder line on the good cause test.” Oliver v. Sec’y of Health

and Human Servs., 804 F.2d 964, 966 (6th Cir. 1986). In fact, this requirement “is the simplest

reason why the standard for remand is not met.” Bass v. McMahon, 499 F.3d 506, 513 (6th Cir.

2007).

         The facts of Courtrer are similar to those in this case. In Courtrer, the ALJ rejected the

claimant's allegation that she was mentally disabled; the claimant then ordered two additional

mental evaluations and submitted them to the district court. 479 Fed.Appx. at 718. The district

court refused to consider the new evidence and the claimant appealed. Id. The Sixth Circuit held

that the claimant did not show good cause for failing to present this evidence to the ALJ:

         Presumably, Claimant is arguing that she could not anticipate that the ALJ would
         find that she did not qualify as mentally disabled and therefore that she would need
         to bolster her case with additional evidence. Claimant's argument is frivolous and
         fails to provide a reasoned explanation for or detail the obstacles that hindered her
         from seeking the evaluations sooner. A party should always anticipate that a
         decision maker might rule against it. A belief that one would not “lose” given the
         evidence admitted cannot meet the “good cause” standard for failing to obtain or
         submit all useful evidence in the first instance.

                                                  6
Id. at 725–26 (citations omitted).

       Similarly, in this case, Simpson argues only that the letter is “new” and “was not available

to Counsel prior to the administrative hearing.” (D.E. 14 at PageID 594.) That the letter was

“new” does not answer the question, however; Plaintiff must provide a reasonable justification as

to why the doctor’s opinions contained therein were not presented to the ALJ. Simpson offers

only the explanation that “Counsel did attempt to contact Dr. Grissom prior to the hearing” but

that he was nonetheless “unable to speak with her until” afterwards. (Id.) Considering the doctor

was Plaintiff’s treating ophthalmologist, he presumably could have elicited the opinions contained

in the letter well before the ALJ’s hearing but simply failed to do so. Because Plaintiff has not

furnished good cause as to why Dr. Grissom’s letter was not provided to the ALJ for earlier

consideration, his request that this Court remand the case under sentence six of § 405(g) is

DENIED. 2

                                        CONCLUSION

       In light of the foregoing, the decision of the Commissioner is AFFIRMED.

       IT IS SO ORDERED this 20th of March 2019.

                                                    s/ J. DANIEL BREEN
                                                    UNITED STATES DISTRICT JUDGE




2
       Although Defendant argued that the ALJ did have substantial evidence for her decision,
(D.E. 15 at PageID 605–10), Simpson did not challenge that determination, and the Court sees no
reason to disturb it. Cf. Schmiedebusch v. Comm’r of Soc. Sec., 536 F. App’x 637, 649–50 (6th
Cir. 2013) (declining to consider an issue on appeal not raised at the district court level).
                                                7
